DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-20 are currently pending in this application. 
Priority
3.	 No foreign priority has been claimed. This application claims benefit to parent application listed in the cross–reference to related applications section of applicant’s specification.  
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/13/2020 and 07/09/2020 have been received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.        	The drawings submitted on 10/03/2018 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Hsiung et al. (US Pub 2003/0083756) .
With regards to claims 1, 9 and 15 Hsiung et al. (US Pub 2003/0083756) teaches a monitoring system for data collection in an industrial environment, the system comprising:
 a data collector (field mounted devices; figure 1) communicatively coupled to a plurality of input channels, (field mounted sensors ;Paragraph 0030) wherein at least one input channel is connected to a high data rate source; (field mounted devices may be linked directly to the internet; Paragraph 0031)
a data storage (paragraph 0034)structured to store detection parameters for the plurality of input channels, (array of sensors; figure 3b, paragraph 0079) wherein a high data rate detection parameter is stored, wherein the high data rate detection parameter comprises at least a portion of data from the high data rate source; (database is connected to server. Database may store information regarding process received from field mounted device; Paragraph 0034)
 a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels, and wherein the plurality of detection values comprises the high data rate detection parameter; (paragraph 0039-0041 & 0045)
a data analysis circuit structured to analyze the plurality of detection values by evaluating a data handling constraint of the monitoring system with respect to the high data rate detection parameter; (paragraph 0040-0042)and 

With regards to claims 2, 10 and 16, Hsiung et al. (US Pub 2003/0083756) teaches the data handling constraint is at least one of a data storage constraint or a data communication constraint. (users subscribe at frequency needed eliminating bandwidth consuming polling; paragraph 0287)
With regards to claim 3, 11 and 17 Hsiung et al. (US Pub 2003/0083756) teaches at least one of frequency information or vibration information.  (detect change in frequency; paragraph 0544)
With regards to claim 4, 12 and 20 Hsiung et al. (US Pub 2003/0083756) teaches the data analysis circuit further comprises a pattern recognition circuit structured to analyze a subset of the plurality of detection values with at least one of a neural net or an expert system for controlling data collection bands. (170; figure 1A)(Page 35, paragraph 0493, table 10, neural network section)
With regards to claim 5, 13 and 19, Hsiung et al. (US Pub 2003/0083756) teaches the data collector utilizes hierarchical templates to determine a data acquisition route for collecting data from the plurality of input channels.  (HCA; paragraph 0144-0145)
With regards to claim 6, and 14, Hsiung et al. (US Pub 2003/0083756) teaches a cognitive input selection facility that anticipates state information from machine learning and pattern recognition to optimize an adjustment of the data selection parameter. (Paragraph 0190)
With regards to claim 7, Hsiung et al. (US Pub 2003/0083756) teaches the data collector is one of a plurality of data collectors comprising a self-organized swarm of data collectors, wherein the self-organized swarm of data collectors organize among themselves to optimize data collection based at least in part on the high data rate detection parameter. (Paragraph 0408)

With regards to claim 18, Hsiung et al. (US Pub 2003/0083756) teaches the data storage constraint at a first operating condition of the industrial environment, and comprises the data communication constraint at a second operating condition of the industrial environment. (paragraph 0034 & 0064)
Examiner's Note:
9. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
10.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McGranahan et al. US 2019/0163848 teaches systems and methods for equipment performance modeling.


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S. BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on M-F 9-5:30.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        March 24, 2021